Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1156 Filed 10/29/20 Page 1 of 6




                    EXHIBIT B
Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1157 Filed 10/29/20 Page 2 of 6



                       FEDERAL COMMUNITY DEFENDER
                             Eastern District of Michigan
                                   613 Abbott Street, 5th Floor
                                    Detroit, Michigan 48226                      COLLEEN P. FITZHARRIS
                                                                                    Assistant Defender
                           Telephone: (313) 967-5542   ▪   Fax: (313) 962-0685       (313) 967-5866
 Richard A. Helfrick
  Executive Director




                                     May 22, 2020

 SENT VIA E-MAIL

 Hon. Arthur J. Tarnow
 U.S. District Judge
 Theodore Levin U.S. Courthouse, Room 111
 231 W. Lafayette Blvd, Room 107
 Detroit, MI 48226
       Re: Andrew Frank Weikel
               Register Number 54914-039

 Dear Judge Tarnow:

         This Court sent a letter to the parties requesting input about whether transferring
 Andrew Weikel to FMC Devens for enrollment in a sex offender treatment program is
 appropriate given that the circumstances at FCI Elkton present serious risks to his health.
 Undersigned counsel have investigated conditions at FMC Devens. In short, it FMC is not a
 place where Mr. Weikel will be safe or where he can receive appropriate treatment in the near
 future.

     A. FMC Devens is experiencing a disturbing outbreak of COVID-19 cases

        While Mr. Weikel will comply whatever this court orders, he objects to a transfer to
 FMC Devens because the conditions pose a risk to his health and safety. Conditions there
 are so unsafe that group of people incarcerated at FMC Devens have filed a class action
 lawsuit describing conditions as bad as those at FCI Elkton. See Grinis v. Spaulding, No. 1:20-
 cv-10738, R. 1, Pet. for Writ of Habeas Corpus, at 13–14.

        Dr. Joe Goldenson reviewed information about the facilities at Devens and the
 conditions there that make it a particularly dangerous place for people vulnerable to
 complications of COVID-19. (Goldenson Decl. ¶¶ 28–37.) Dr. Goldenson concluded that
 “[e]ven under the ‘modified lockdown’ at FMC Devens, prisoners are completely unable to
 successfully implement physical distancing at the current population levels and design
 capacity of the facilities.” (Id. ¶ 37.)
Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1158 Filed 10/29/20 Page 3 of 6




        Dr. Goldenson issued that opinion on April 14, 2020—long before there were any
 confirmed cases of COVID-19 at FMC Devens. Things have changed dramatically since. On
 April 23, 2020, the first incarcerated person tested positive for COVID-19. He died on May
 4, 2020. The BOP reported no new cases of COVID-19 for four until on May 8, 2020, a staff
 member tested positive for COVID-19. The number of infected people have taken increased
 exponentially ever since:1

                             Number of                      Number of
                                             Number of
                Date         Positive                       Inmate
                                             Positive Staff
                             Inmates                        Deaths
                4/23/2020    1               0              0
                4/24/2020    1               0              0
                4/25/2020    1               0              0
                4/26/2020    1               0              0
                4/27/2020    1               0              0
                4/28/2020    1               0              0
                4/29/2020    1               0              0
                4/30/2020    1               0              0
                5/1/2020     1               0              0
                5/2/2020     1               0              0
                5/3/2020     1               0              0
                5/4/2020     0               0              1
                5/5/2020     0               0              1
                5/6/2020     0               0              1
                5/7/2020     0               0              1
                5/8/2020     0               1              1
                5/9/2020     0               1              1
                5/10/2020    0               1              1
                5/11/2020    0               1              1
                5/12/2020    1               2              1
                5/13/2020    8               2              1
                5/14/2020    10              2              1
                5/15/2020    10              2              1
                5/16/2020    10              2              1
                5/17/2020    10              2              1
                5/18/2020    10              2              1

 1
   Since March 31, 2020, the BOP has been releasing information about confirmed positive
 COVID-19 cases in each facility. Members of the Federal Defender community have been
 tracking and recording those data since even though the BOP’s website no longer makes this
 information available.
Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1159 Filed 10/29/20 Page 4 of 6



                   5/19/2020 18                 2               1
                   5/20/2020 20                 2               1
                   5/21/2020 21                 2               1

        These numbers very likely underrepresent the number of people who have been
 infected with COVID-19 at FMC Devens,2 as there is no information about how frequently
 people there are being tested. Disturbed by this trend, Senator Elizabeth Warren, Senator
 Edward Markey, and Congresswoman Lori Trahan wrote a letter to the director of the BOP
 expressing deep concern about the lack of testing at the facility and FMC Devens’s failure to
 act swiftly to reduce the population and allow for social distancing. (Ltr. May 15, 2020.) So,
 while FMC Devens has fewer reported cases of COVID-19 or deaths than FCI Elkton, it is
 not a safe place for Mr. Weikel.

      B. Mr. Weikel does not have enough time remaining in his sentence to complete
         the inpatient sex offender treatment program

        Mr. Andrew Weikel’s release date per the BOP website is June 1, 2023, which is nearly
 36 months or three years away. He has served about 62.5% of his sentence. Given the
 relatively short time left before Weikel’s release, the sex offender treatment program policies
 and the BOP COVID-19 policies, it is unlikely Mr. Weikel would be able to be transferred to
 FMC Devens and complete the residential sex offender treatment program before his June
 of 2023 release date.

        The BOP is currently on a modified lockdown. Incarcerated people can move around
 within the facility with some limitations, but movement or transfers outside the facilities has
 been suspended, with the exception of court appearances and emergencies. The modified
 lockdown affects the availability of the BOP Programs, including the residential sex offender
 treatment (SOTP-R) program. An investigator from the FCD, Steven Mason, spoke with
 Cheryl Renaud a psychologist working at FMC/FCI Devens. She advised the BOP is not
 currently accepting inmates into the facility or sex offender treatment programs in light of
 COVID-19. Legal counsel for FMC/FCI Devens, Patrick Ward, confirmed that they are not
 accepting inmates at the facility or within the sex offender treatment program. He further
 explained that because Mr. Weikel did not accept his first program, he will have to start the
 application process to be accepted into the program over from the beginning, including the
 psychological staff review.

        According to the BOP Sex Offender Treatment Program Statement, a person must
 have no less than 27 months remaining in their sentence to complete SOTP-R. The non-
 residential SOTP requires at least 21 months to complete. BOP, Program
 Statement No. 5324.10 (Feb. 13, 2013), available at https://www.bop.gov/policy/progstat/5


 2
     It’s difficult to believe nobody at FMC Devens was infected between May 5th and May 12th.
Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1160 Filed 10/29/20 Page 5 of 6



 324_010.pdf. With Mr. Weikel’s remaining 36 months, the SOTP policies and the BOP
 COVID-19 policies, it is unlikely that he can complete these programs before his release date.

         On the other hand, if Mr. Weikel were granted compassionate release, he would be
 able to enroll in a sex offender treatment program immediately. Once the COVID-19
 restrictions are lifted, he can participate in a more intensive in-person treatment program. He
 will have the assistance of his daughter, who is a social worker, and the availability of the
 Probation Office in Indiana.

        It bears repeating that Mr. Weikel did not refuse to participate in sex offender
 treatment because does not want to or does not believe he would benefit from such therapy.
 He unequivocally told this Court that he recognizes the need for treatment. Mr. Weikel simply
 did not understand that his desire to be close to his family would be marked as a refusal to
 participate in programming. Mr. Weikel’s decision is understandable given that FCI Elkton
 has a 9-12-month sex offender treatment program intended for low-risk offenders. Dr. Nixon
 conducted a Static-99R test and concluded that Mr. Weikel falls into the low-risk category for
 reoffending. The program at FMC Devens is for high-risk offenders.

    C. Mr. Weikel poses a low risk of reoffending

          Mr. Weikel understands this Court’s concern about his release plan, which includes
 living in his daughter’s home with his 12-year-old grandson. But it bears repeating that Dr.
 Nixon evaluated Mr. Weikel. Dr. Nixon used the Static-99R and determined that Mr. Weikel
 fell in the low risk of sexual endangerment to children. (Dr. Nixon Report, pp. 2–3, 8, Exhibit
 A to CR Motion.) Dr. Nixon further opined that there is no clinical evidence that Mr. Weikel
 has an interest or has had fantasies involving minor children. (Id., p. 7.)

        Mr. Weikel’s daughters are committed to helping him re-enter the community, receive
 necessary treatment, and safeguarding his health. He is currently scheduled for release on
 June 1, 2023. His release plan has always been the same as it is now: to live in his eldest
 daughter’s home until he can find his own living arrangements. Reducing his sentence now
 to allow home confinement at his daughter’s home where he can access some form of
 treatment swiftly, is the best solution for difficult situation. The temporary telephonic
 treatment is more likely to turn into a more intensive program, and he will have access to
 therapy sooner in the community than in the BOP.

                                               ***
        Granting this motion for compassionate release may be the only way to ensure
 Mr. Weikel’s safety. There are a number of conditions this Court can impose to protect the
 community, including home detention, GPS monitoring, participation in telephonic sex
 offender treatment until in-person or inpatient programs are safe to attend, a no-contact order
 with the victim and her family members, as well as the other standard conditions of supervised
 release.
Case 2:16-cr-20659-AJT-MKM ECF No. 79-3, PageID.1161 Filed 10/29/20 Page 6 of 6



                                       Sincerely,

                                       Penny R. Beardslee
                                       Colleen P. Fitzharris
                                       Attorneys for Andrew Weikel
                                       FEDERAL COMMUNITY DEFENDER



 Cc:   Erin Ramamurthy, Asst. U.S. Attorney
       Sara Woodward, Asst. U.S. Attorney
       Charmarie Green, U.S. Probation Officer

 Attachments:
 Declaration of Joe Goldenson, M.D.
 May 15, 2020 Letter to BOP Director
